Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Canceled Claims
	As indicated in the applicant’s response filed on 6/1/2022, claims 5, 12, and 19 have been canceled.

Response to Arguments
I.	In light of applicant’s arguments and amendments with respect to the rejections of claims 1, 8, and 15 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejections of claims 1, 8, and 15 under 35 U.S.C. § 112 have been withdrawn. The rejections to dependent claims 2-7, 9-14, and 16-20 under 35 U.S.C. § 112 have likewise been withdrawn.

II.	Applicant's arguments and amendments with respect to the rejections of claim 1 under  35 U.S.C. § 101 have been fully considered but they are not persuasive. The applicant states that claim 5 (now cancelled) does not appear to be directed to a judicial exception. However, claim 5 (now cancelled) recites “The method of claim 1” and therefore is directed to the judicial exceptions that claim 1 is directed to, as pointed out in the Step 2A – Prong One analysis on page 4 of the Office Action: “Claims 1 (and dependent claims 2-7)… recite [the following abstract ideas]…” Furthermore, the Step 2A – Prong Two analysis on page 6 of the Office Action points out that claim 5 (now cancelled) does not integrate the exceptions into a practical application. The recitations of  “…a primary sensor communicating with a primary autonomous driving system (ADS) of the ADV, a redundant sensor communicating with a secondary ADS of the ADV, or a shared sensor communicating with the primary ADS and the secondary ADS.” are mere instructions to apply an exception through computers or other machinery (sensors). Additionally, the Step 2B analysis on pages 7-8 of the Office Action points out that the same recitations do not amount to an inventive concept for the same reason. Lastly, the applicant states that amended claim 1 is integrated into a practical application of providing increased safety to an autonomous driving system of an ADV. However, the recitation of sensors is not sufficient to integrate the judicial exceptions into a practical application of providing increased safety. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Therefore, it is the examiner’s view that the 101 analysis in pages 3-9 of the Office Action remains true. In summary, the limitations of claim 5 (now cancelled) and, likewise, amended claim 1 “…a primary sensor communicating with a primary autonomous driving system (ADS) of the ADV, a redundant sensor communicating with a secondary ADS of the ADV, or a shared sensor communicating with the primary ADS and the secondary ADS.” do not integrate the abstract concepts (mental processes) of “determining a risk distribution…”, “obtaining mean time between failure (MTBF) data…”, “determining an MTBF…”, “computing a performance risk…”, and “determining a risk distribution…” fails to integrate the judicial exception into a practical application because the limitations of claim 5 (now cancelled), which were added to amended claim 1, are mere instructions to apply the exceptions through computers or other machinery. See Claim Rejections - 35 U.S.C. § 101 below.

III.	Applicant's arguments and amendments with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered but they are not persuasive. The applicant asserts that Nishida does not disclose “wherein the MTBF data of the at least one sensor includes information of an elapsed time between failures of the at least one sensor” as specified by amended claim 1. However, Nishida discloses in paragraph [0050] “…if the abnormalities [in a sensor] seem to be occurring frequently, the failure likelihood accumulates and a failure can be determined.” Furthermore, the MTBF as disclosed by the applicant and the failure likelihood as disclosed by Nishida serve the same function to indicate a chance of a technical error within one or more sensors as time elapses. The specification of the present application recites in paragraph [0051]: “As previously described, MTBF can be used to derive the risk associated with individual sensor and its algorithm.” Similarly, Fig. 7 of Nishida shows a measure of a likelihood of failure as time elapses.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to abstract concepts (mental processes) without significantly more under broadest reasonable interpretation.
The following steps of analysis were used to determine the allowability of each claim under 35 U.S.C. 101:
	Step 1: The claim is analyzed to determine whether it is drawn to one of the four statutory categories of invention (a process, machine, manufacture, or composition of matter). If true, analysis continues to Step 2A – Prong One.
	Step 2A – Prong One: The claim is analyzed to determine whether it recites a judicial exception (an abstract idea, law of nature, or natural phenomenon). If true, analysis continues to Step 2A – Prong Two.
	Step 2A – Prong Two: The claim is analyzed to determine whether it recites additional elements that integrate the exception into a practical application of the exception. If false, analysis continues to Step 2B.
	Step 2B: The claim is analyzed to determine whether it recites additional elements that amount to an inventive concept (i.e., whether the claim as a whole amounts to significantly more than the recited judicial exception itself). If false, the claim is not allowable under 35 U.S.C. 101.

Claims 1-4, 6-11, 13-18 and 20:
	Step 1: Claims 1-4 and 6-7 are drawn to a method, claims 8-11 and 13-14 are drawn to a machine, and claims 15-18 and 20 are drawn to a system (i.e., a manufacture).
	Step 2A – Prong One: The following limitations are abstract ideas (mental processes) under broadest reasonable interpretation:
Claims 1 (and dependent claims 2-4 and 6-7), 8 (and dependent claims 9-11 and 13-14), and 15 (and dependent claims 16-18 and 20) recite: “…determining a risk distribution associated with a plurality of coverage zones covered by a plurality of sensors of an autonomous driving vehicle (ADV), the method comprising: for each coverage zone covered by at least one sensor of the plurality of sensors of the ADV […] obtaining mean time between failure (MTBF) data of the at least one sensor covering the coverage zone, wherein the MTBF data of the at least one sensor includes information of an elapsed time between failures of the at least one sensor, determining an MTBF of the coverage zone based on the MTBF data of the at least one sensor, and computing a performance risk associated with the coverage zone based on the determined MTBF of the coverage zone; and determining a risk distribution based on the computed performance risks associated with the plurality of coverage zones.”
Claims 2 (and dependent claim 3), 9 (and dependent claim 10), and 16 (and dependent claim 17) recite: “…determining whether the ADV is operating in autonomous driving (AD) mode; in response to determining that the ADV is operating in the AD mode, starting an AD mode timer; determining whether the AD mode timer reaches the MTBF of the coverage zone; determining whether the MTBF of the coverage zone has timed out; and in response to determining that the MTBF of the coverage zone has timed out, monitoring performance limitation of the at least one sensor within the coverage zone.”
Claims 3, 10 and 17 recite: “…determining whether the performance limitation of the at least one sensor is detected; in response to determining that the performance limitation of the at least one sensor is detected, determining whether the performance limitation is permanent; in response to determining that the performance limitation is permanent, marking the coverage zone as invalid; otherwise, in response to determining that the performance limitation is not permanent, marking the coverage zone as valid.”
The following limitation is an abstract idea (mathematical relationship) under broadest reasonable interpretation:
Claims 4, 11, and 18 recite: “…the performance risk associated with the coverage zone is a reciprocal of the MTBF of the coverage zone.”
The following limitation is an abstract idea (mathematical equation) under broadest reasonable interpretation:
Claims 6, 13, and 20 recite: “the MTBF of the coverage zone is a product of a MTBF of the first sensor and a MTBF of the second sensor.”
Step 2A – Prong two: Claims 1-4 and 6-7 recite a “computer-implemented method”, claims 8-14 recite a “non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations”, and claims 15-20 recite a “data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations…” However, these do not integrate the exceptions into a practical application because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 1, 8, and 15 recite, “A primary sensor communicating with a primary autonomous driving system (ADS) of the ADV, a redundant sensor communicating with a secondary ADS of the ADV, or a shared sensor communicating with the primary ADS and the secondary ADS.” However, these do not integrate the exceptions into a practical application because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 6, 13, and 20 recite “…a first sensor and a second sensor”. However, these do not integrate the exceptions into a practical application because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 7 and 14 recite a “360-degree light detection and range (LIDAR) unit, a plurality of cameras, a plurality of side LIDAR units, a forward facing radar unit, a rear facing radar unit, and a redundant forward facing LIDAR unit, the plurality of cameras and the 360-degree LIDAR unit are only used by a primary autonomous driving system (ADS) of the ADV, the plurality of side LIDAR units and the forward and rear facing radar units are shared between the primary ADS and a secondary ADS of the ADV, and the redundant forward facing LIDAR unit is only used by the secondary ADS.” However, these do not integrate the exceptions into a practical application because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Step 2B: Claims 1-4 and 6-7 recite a “computer-implemented method”, claims 8-14 recite a “non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations”, and claims 15-20 recite a “data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations…” However, these do not amount to an inventive concept because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 1, 8, and 15 recite, “A primary sensor communicating with a primary autonomous driving system (ADS) of the ADV, a redundant sensor communicating with a secondary ADS of the ADV, or a shared sensor communicating with the primary ADS and the secondary ADS.” However, these do not amount to an inventive concept because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 6, 13, and 20 recite “…a first sensor and a second sensor”. However, these do not amount to an inventive concept because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Claims 7 and 14 recite a “360-degree light detection and range (LIDAR) unit, a plurality of cameras, a plurality of side LIDAR units, a forward facing radar unit, a rear facing radar unit, and a redundant forward facing LIDAR unit, the plurality of cameras and the 360-degree LIDAR unit are only used by a primary autonomous driving system (ADS) of the ADV, the plurality of side LIDAR units and the forward and rear facing radar units are shared between the primary ADS and a secondary ADS of the ADV, and the redundant forward facing LIDAR unit is only used by the secondary ADS.” However, these do not amount to an inventive concept because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Nishida et al. US 20200207362 A1 (hereinafter Nishida) in view of Chi et al. US 20200180653 A1 (hereinafter Chi).

With regard to claim 1, Nishida discloses a computer-implemented method ([0002] "…a failure detection method for an external sensor.")   of determining a risk distribution associated with a plurality of coverage zones covered by a plurality of sensors of an autonomous driving vehicle (ADV) ([0038] "FIG. 5 is a flowchart illustrating the flow of a failure likelihood computation process by the failure likelihood computation unit 1e." [0039] "In the case in which a plurality of overlapping regions D exists like in FIG. 2C, the failure likelihood computation unit 1e executes the process enclosed by S1 and S13 for each overlapping region D."), the method comprising:
obtaining a mean time between failure (MTBF) data of the at least one sensor covering the coverage zone (FIG. 7, [0049]-[0050] "The failure determination unit 1f determines a failure in each of the external sensors 3a to 3n based on each failure likelihood computed by the failure likelihood computation unit 1e. FIG. 7 illustrates an example of a temporal trend in the failure likelihood"),
wherein the MTBF data of the at least one sensor includes information of an elapsed time between failures of the at least one sensor ([0050] “…if the abnormalities [in a sensor] seem to be occurring frequently, the failure likelihood accumulates and a failure can be determined.”),
determining an MTBF of the coverage zone based on the MTBF data of the at least one sensor (FIG. 7, [0049]-[0050] "The failure determination unit 1f determines a failure in each of the external sensors 3a to 3n based on each failure likelihood computed by the failure likelihood computation unit 1e. FIG. 7 illustrates an example of a temporal trend in the failure likelihood"),
and computing a performance risk associated with the coverage zone based on the determined MTBF of the coverage zone ([0038] "FIG. 5 is a flowchart illustrating the flow of a failure likelihood computation process by the failure likelihood computation unit 1e." [0039] "In the case in which a plurality of overlapping regions D exists like in FIG. 2C, the failure likelihood computation unit 1e executes the process enclosed by S1 and S13 for each overlapping region D.");
and determining a risk distribution based on the computed performance risks associated with the plurality of coverage zones. ([0038] "FIG. 5 is a flowchart illustrating the flow of a failure likelihood computation process by the failure likelihood computation unit 1e." [0039] "In the case in which a plurality of overlapping regions D exists like in FIG. 2C, the failure likelihood computation unit 1e executes the process enclosed by S1 and S13 for each overlapping region D.")
Nishida does not explicitly disclose the following elements. However, Chi does disclose for each coverage zone covered by at least one sensor of the plurality of sensors of the ADV, wherein the at least one sensor comprises at least one of:
a primary sensor communicating with a primary autonomous driving system (ADS) of the ADV ([0061] "FIG. 10A illustrates one example 1000 of domain A operation. And FIG. 10B illustrates one example 1010 of domain B operation. Here, it can be seen that different sensors or groups of sensors may be used by only one, or by both domains."),
a redundant sensor communicating with a secondary ADS of the ADV ("[0013] During the fallback driving mode, a subset of the plurality of sensors of the perception system may provide sensor data to both the first and second computing subsystems." Chi shows that the first and second computing subsystems can be used to respond to an error from one of the subsystems: [0004] "The first and second computing subsystems are each configured to receive sensor data from one or both of the first set of sensors and the second set of sensors… in response to the error condition, only one of the first computing subsystem or the second computing subsystem is configured to control the driving system in a fallback driving mode."),
or a shared sensor communicating with the primary ADS and the secondary ADS. ([0064] "FIG. 11D illustrates a different scenario 1120 for a second fallback mode, in which only front-facing sensors 1101 and 1106 are available." Chi shows that this fallback mode uses a minimal field of view in order to use a minimum amount of power: [0003] "While it may be possible to have complete redundancy of every component and subsystem, this may not be feasible, especially with vehicles that have constraints on the size and placement of sensor suites and other limiting factors such as cost. Thus, aspects of the technology employ fallback configurations for partial redundancy. For instance, the fallback sensor configurations may provide some minimum amount of field of view (FOV) around the vehicle, as well as a minimum amount of computing power for perception and planning processing.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Nishida by adding the allocation of sensors to a primary or secondary ADS, or a combination of both as disclosed by Chi, in order to maximize sensor redundancy and/or field of view when the system’s power source is at full capacity or when extended use is not required, and to minimize power consumption by limiting sensor use when the system’s power source is at low capacity or when extended use is required.

With regard to claim 8, the language of claim 8 is nearly identical to that of claim 1 with the exception of the following limitations, which are also disclosed by Nishida:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations ([0068] "Information such as one or more programs, tables, and files that achieve each function can be placed in memory, a recording device such as a hard disk or a solid-state drive (SSD), or in a recording medium such as an IC card, an SD card, or a DVD."), the operations comprising:
	in a plurality of coverage zones covered by a plurality of sensors of an autonomous driving vehicle (ADV) (Fig. 2C, [0030] "For example, an overlapping region Dab is the overlapping region of the detection areas Aa and Ab, while an overlapping region Dabc is the overlapping region of the detection areas Aa, Ab, and Ac.”) …
	The rest of the claim has already been shown to be disclosed by Nishida in view of Chi (see claim 1).

With regard to claim 15, the language of claim 15 is nearly identical to that of claim 1 with the exception of the following limitations, which are also disclosed by Nishida:
a data processing system, comprising:
a processor ([0068] " Each configuration, function, and the like described above may also be realized by software by causing a processor to interpret and execute programs that achieve respective functions.");
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations ([0068] "Information such as one or more programs, tables, and files that achieve each function can be placed in memory, a recording device such as a hard disk or a solid-state drive (SSD), or in a recording medium such as an IC card, an SD card, or a DVD."), the operations including:
in a plurality of coverage zones covered by a plurality of sensors of an autonomous driving vehicle (ADV) (Fig. 2C, [0030] "For example, an overlapping region Dab is the overlapping region of the detection areas Aa and Ab, while an overlapping region Dabc is the overlapping region of the detection areas Aa, Ab, and Ac.”) …
The rest of the claim has already been shown to be disclosed by Nishida in view of Chi (see claim 1).


	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Chi, Morita et al. US 20200180632 A1 (hereinafter Morita), Miller et al. US 20190180521 A1 (hereinafter Miller), and Sharma et al. US 10558897 B2 (hereinafter Sharma).

	With regard to claim 2, modified Nishida contains, as discussed above, the method of claim 1, further comprising:
	determining whether the ADV is operating in autonomous driving (AD) mode (Fig. 1 Driving Mode Recognition Unit 1h, [0009] "…a driving mode determination unit that determines one or more driving modes of automatic driving adoptable by the vehicle based on the failure likelihood of each of the plurality of external sensors.");
	Nishida does not explicitly disclose the following elements. However, Morita does disclose in response to determining that the ADV is operating in the AD mode, starting an AD mode timer ([0075] "The timer count circuit 32 counts the time elapsed after the system deceleration request is issued when the self-driving mode is set.");
	Nishida and Morita do not explicitly the following elements. However, Miller does disclose determining whether the AD mode timer reaches the MTBF of the coverage zone ([0037] "The computer 110 may be programmed to estimate the remaining useful life of a vehicle 100 part based on data received from a vehicle 100 sensor 130, e.g., an odometer sensor 130, a timer providing a current time and date, and stored data such as an expected useful life of one or more vehicle 100 parts... " The external sensors recited in Nishida must have coverage zones. The timer recited in Morita is an AD mode timer. The process recited here by miller compares a timer to an expected useful life (i.e. an MTBF).);
determining whether the MTBF of the coverage zone has timed out ([0037] "The computer 110 may be programmed to estimate the remaining useful life of a vehicle 100 part based on data received from a vehicle 100 sensor 130, e.g., an odometer sensor 130, a timer providing a current time and date, and stored data such as an expected useful life of one or more vehicle 100 parts...");
Nishida, Morita, and Miller do not explicitly the following elements. However, Sharma does disclose and in response to determining that the MTBF of the coverage zone has timed out, monitoring performance limitation of the at least one sensor within the coverage zone. (Column 8, lines 2-5 "Sensor health may be used to adjust a weight of any object detection algorithm that uses the sensor's data. A less reliable sensor will produce object detection with a skewed confidence value.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Nishida by adding the AD mode timer as disclosed by Morita, the comparison of a timer to an MTBF as disclosed by Miller, and the responsive monitoring as disclosed by Sharma in order to estimate how likely a sensor is to fail based on its time in use. This would allow for more informed and intelligent responses from the system.

With regard to claim 3, modified Nishida contains, as discussed above, all of the elements of claim 2.
Nishida additionally discloses determining whether the performance limitation of the at least one sensor is detected (FIG. 1 Failure Detection Device 1, [0008] "...a failure detection device that detects a failure in a plurality of external sensors onboard a vehicle...");
in response to determining that the performance limitation of the at least one sensor is detected, determining whether the performance limitation is permanent ([0056] "Additionally, it is determined whether or not the abnormality in the external sensor is caused by the environment, the likelihood of failure (a steadily ongoing abnormal state in which repair is required due to a failure or misalignment in all or part of the external sensor) is computed...");
in response to determining that the performance limitation is permanent, marking the coverage zone as invalid ([0043] "...in a case where the environment-dependent performance is evenly matched between the external sensors and the abnormality is conceivably not caused by the environment, the abnormality likelihood of an abnormal sensor inferred to be producing a constant abnormality is increased by 10..." Examiner interprets the increase in abnormality likelihood to read on "marking the coverage zone as invalid".);
otherwise, in response to determining that the performance limitation is not permanent, marking the coverage zone as valid. ([0043] "For example, in a case where it is possible to determine that the abnormality is clearly caused by the environment... an abnormality likelihood of the abnormal sensor is increased by 1 (S8), and the process with respect to the current overlapping region D ends." Examiner interprets the ending of the process with respect to the current overlapping position to read on "marking the coverage zone as valid".)

	With regard to claim 9, the language of claim 9 is nearly identical to that of claim 2 with the exception of the following limitation, which is also disclosed by Nishida:
The non-transitory machine-readable medium of claim 8, wherein the operations further comprise… ([0068] "Information such as one or more programs, tables, and files that achieve each function can be placed in memory, a recording device such as a hard disk or a solid-state drive (SSD), or in a recording medium such as an IC card, an SD card, or a DVD.")
Claim 9 is therefore rejected for the same reasons as claim 2.

With regard to claim 10, the language of claim 10 is nearly identical to that of claim 3 with the exception of the following limitation, which is also encompassed by modified Nishida:
The non-transitory machine-readable medium of claim 9, wherein the operations further comprise…
Claim 10 is therefore rejected for the same reasons as claim 3.

	With regard to claim 16, the language of claim 16 is nearly identical to that of claim 2 with the exception of the following limitation, which is also disclosed by Nishida:
The data processing system of claim 15, wherein the operations further include… ([0068] " Each configuration, function, and the like described above may also be realized by software by causing a processor to interpret and execute programs that achieve respective functions.")
Claim 16 is therefore rejected for the same reasons as claim 2.
 
With regard to claim 17, the language of claim 17 is nearly identical to that of claim 3 with the exception of the following limitation, which is also encompassed by modified Nishida:
The data processing system of claim 16, wherein the operations further include…
Claim 17 is therefore rejected for the same reasons as claim 3.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Chi and Lam et al. US 11199379 B1 (hereinafter Lam).

With regard to claim 4, modified Nishida contains, as discussed above, the method of claim 1,
	Nishida does not explicitly disclose the following elements. However, Lam does disclose wherein the performance risk associated with the coverage zone is a reciprocal of the MTBF of the coverage zone. (Column 7, lines 55-57"...the mixing percentages are based on confidence in the data as determined by the inverse of the reading error for a particular sensor…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Nishida by adding the mathematical relationship as disclosed by Lam in order for the system to recognize the inverse relationship between the length of the MTBF and the performance risk (i.e. the shorter the MTBF is, the more likely a performance error will occur).

With regard to claim 11, the language of claim 11 is nearly identical to that of claim 4 with the exception of the following limitation, which is also encompassed by modified Nishida:
The non-transitory machine-readable medium of claim 8… 
Claim 11 is therefore rejected for the same reasons as claim 4.

With regard to claim 18, the language of claim 18 is nearly identical to that of claim 4 with the exception of the following limitation, which is also encompassed by modified Nishida:
The data processing system of claim 15…
Claim 18 is therefore rejected for the same reasons as claim 4.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Chi and Jones ("The Multiplication Rule of Probability" 4/8/2019, stayorswitch.com) (hereinafter Jones).

With regard to claim 6, modified Nishida contains, as discussed above, the method of claim 1,
wherein the at least one sensor comprises a first sensor and a second sensor ([0029] "As illustrated in FIG. 2A, the vehicle 2 of the present embodiment has six external sensors 3a to 3f onboard. These external sensors form a sensor group…"),
Nishida does not explicitly disclose the following elements. However, Jones does disclose and the MTBF of the coverage zone is a product of a MTBF of the first sensor and a MTBF of the second sensor ("Any time you want to know the chance of two events happening together, you can use the multiplication rule of probability. Independent events: P(A and B) = P(A) x P(B)").
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Nishida by adding the mathematical equation as disclosed by Jones in order to determine the likelihood of two sensors failing simultaneously.

With regard to claim 13, the language of claim 13 is nearly identical to that of claim 6 with the exception of the following limitation, which is also encompassed by modified Nishida:
The non-transitory machine-readable medium of claim 8…
Claim 13 is therefore rejected for the same reasons as claim 6.

With regard to claim 20, the language of claim 20 is nearly identical to that of claim 6 with the exception of the following limitation, which is also encompassed by modified Nishida:
The data processing system of claim 15…
Claim 20 is therefore rejected for the same reasons as claim 6.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Chi, Nehmadi et al. US 20180232947 A1 (hereinafter Nehmadi), Fushimi et al. US 20200039531 A1 (hereinafter Fushimi), and Yousuf et al. US 20180370540 A1 (hereinafter Yousuf).

With regard to claim 7, modified Nishida contains, as discussed above, the method of claim 1,
Nishida does not explicitly disclose the following elements. However, Nehmadi does disclose wherein the at least one sensor comprises
a 360-degree light detection and range (LIDAR) unit ([0063] "The 360 degree LiDAR 324…"),
a plurality of cameras (Fig. 2B HD Cam (Left) 278, Fig. 2B HD Cam (Right)),
Nishida and Nehmadi do not explicitly disclose the following elements. However, Yousuf does disclose a plurality of side LIDAR units (Fig. 1 LIDAR 70(1), LIDAR 70(2)),
Nehmadi and Yousuf do not explicitly disclose the following elements. However, Nishida does disclose a forward facing radar unit ([0029] "...having a millimeter-wave radar (external sensor 3a)…"),
Nishida and Nehmadi do not explicitly disclose the following elements. However, Yousuf does disclose a rear facing radar unit (Fig. 1 RADAR 68(1)),
Nishida, Nehmadi, and Yousuf do not explicitly disclose the following elements. However, Fushimi does disclose and a redundant forward facing LIDAR unit (FIG. 6B Second Lidar Sensor 51),
Nishida, Nehmadi, Fushimi and Yousuf do not explicitly disclose the following elements. However, Chi does disclose the plurality of cameras and the 360-degree LIDAR unit are only used by a primary autonomous driving system (ADS) of the ADV ([0061] "FIG. 10A illustrates one example 1000 of domain A operation. And FIG. 10B illustrates one example 1010 of domain B operation. Here, it can be seen that different sensors or groups of sensors may be used by only one, or by both domains."),
the plurality of side LIDAR units and the forward and rear facing radar units are shared between the primary ADS and a secondary ADS of the ADV ("[0013] During the fallback driving mode, a subset of the plurality of sensors of the perception system may provide sensor data to both the first and second computing subsystems." Chi shows that the first and second computing subsystems can be used to respond to an error from one of the subsystems: [0004] "The first and second computing subsystems are each configured to receive sensor data from one or both of the first set of sensors and the second set of sensors… in response to the error condition, only one of the first computing subsystem or the second computing subsystem is configured to control the driving system in a fallback driving mode."),
and the redundant forward facing LIDAR unit is only used by the secondary ADS. ([0064] "FIG. 11D illustrates a different scenario 1120 for a second fallback mode, in which only front-facing sensors 1101 and 1106 are available." Chi shows that this fallback mode uses a minimal field of view in order to use a minimum amount of power: [0003] "While it may be possible to have complete redundancy of every component and subsystem, this may not be feasible, especially with vehicles that have constraints on the size and placement of sensor suites and other limiting factors such as cost. Thus, aspects of the technology employ fallback configurations for partial redundancy. For instance, the fallback sensor configurations may provide some minimum amount of field of view (FOV) around the vehicle, as well as a minimum amount of computing power for perception and planning processing.")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by Nishida by adding the sensors disclosed by Nishida, Nehmadi, Fushimi and Yousuf, and the allocation of sensors to a primary or secondary ADS, or a combination of both as disclosed by Chi, in order to maximize sensor redundancy and/or field of view when the system’s power source is at full capacity or when extended use is not required, and to minimize power consumption by limiting sensor use when the system’s power source is at low capacity or when extended use is required.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664 

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664